Citation Nr: 1004340	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 26, 1973 to May 25, 1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the Veteran's service 
connection claim for a psychiatric disability.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in April 2007.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In July 2007, the Board remanded the Veteran's claim for 
further evidentiary development.  Such was achieved, and the 
Veteran's claim was readjudicated by the agency of original 
jurisdiction (AOJ) in an October 2009 supplemental statement 
of the case (SSOC).  

In November 2009, the Veteran submitted additional medical 
evidence directly to the Board without a waiver of 
consideration of that evidence by the AOJ.  In light of the 
fact that the Board is granting the Veteran's claim, as 
discussed in more detail below, no such waiver is necessary 
in this case.  See 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The competent medical evidence of record suggests that the 
Veteran's currently diagnosed psychiatric disability is 
etiologically related to his military service.





CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
psychiatric disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
psychiatric disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

As alluded to in the Introduction above, the Board remanded 
this case in July 2007 for further evidentiary development.  
More specifically, the Board instructed the AOJ to attempt 
to obtain the Veteran's service records, including those 
associated with the Veteran's Army Reserve service.  
Additionally, the AOJ was to obtain a VA medical opinion 
from a psychiatrist regarding the etiology of the Veteran's 
mental illness.  The AOJ was then to readjudicate the 
Veteran's claim.

The AOJ obtained the Veteran's Army and Army Reserve service 
personnel records from the National Personnel Records Center 
(NPRC) in May 2008.  Additionally, a VA psychiatrist 
examined the Veteran in October 2009.  The examination 
report has been associated with the Veteran's claims folder.  
As noted above, the AOJ readjudicated the Veteran's claim in 
the above-referenced October 2009 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

In January 2004, the RO sent the Veteran a VCAA notice 
letter regarding his service connection claim.  This letter 
appears to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of the VCAA notice letter 
in light of the fact that the Board is granting the claim.  
Any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board notes the Veteran has not been provided notice 
regarding degree of disability and effective date as 
required by the recent decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail 
below, the Board is granting the Veteran's claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The Board is 
confident that prior to assigning a disability rating and 
effective date, the agency of original jurisdiction will 
provide the Veteran with additional Dingess notice.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran testified 
before the undersigned at the Boston RO in April 2007.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his currently 
diagnosed psychiatric disability is related to his active 
duty military service.  More specifically, the Veteran  
indicates that he started hearing noises and voices in his 
head after firing M-16 firearms and grenades in service.  
See the April 2007 hearing transcript, page 2.  

Initial matter - missing service medical records

The Veteran's service medical records are missing.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a 
claimant's allegation of injury or disease in service in 
these particular cases].

Discussion

As noted above, in order for a veteran to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, supra. 

With respect to Hickson element (1), it is undisputed that 
the Veteran has current diagnoses of chronic paranoid 
schizophrenia and major depressive disorder with severe 
psychotic features.  See the October 2009 VA examiner's 
report, page 2.  Accordingly, current disability is 
demonstrated.  

With respect to Hickson element (2), in-service disease or 
injury, the only service treatment records in the Veteran's 
claims file are his September 1972 pre-induction examination 
report, and his corresponding Report of Medical History.  
Neither record demonstrates complaints of, or treatment for 
any psychiatric disability upon entry into active duty 
service.  
   
As noted above, the Veteran contends that he started hearing 
noises and voices in his head after firing M-16s and 
grenades during his in-service training period in 1973. The 
Veteran's DD-214 confirms that the Veteran fired these 
weapons in service, as he earned the M-16 sharpshooter and 
the expert hand grenade awards.  To the extent the Veteran 
attributes the onset of his current psychiatric disability 
to the use of these firearms, the Board finds that in-
service injury has arguably been demonstrated.  See O'Hare 
and Russo, both supra.  Accordingly, Hickson element (2) is 
also satisfied.  

With respect to crucial Hickson element (3), the competent 
medical evidence does suggest that the Veteran's current 
mental illness is in fact a long standing illness that 
likely began at the age the Veteran was serving on active 
duty.  

More specifically, a February 2004 VA examiner opined upon 
examination of the Veteran and review of his claims folder 
that "[t]he natural developmental history of this depressive 
disorder makes it more likely than not that the veteran 
would have begun to develop symptoms around the age he was 
in the military."  The examiner acknowledged the lack of 
medical documentation for decades following the Veteran's 
service, but pertinently concluded in spite of this absence, 
that "it is unlikely that this disorder had recent roots, 
rather it is something that probably developed many years 
ago when the veteran was in the service."  See the February 
2004 VA examiner's report, page 3.  

A subsequent December 2004 letter from two of the Veteran's 
treating physicians also indicated support for the Veteran's 
appeal, noting a belief that the Veteran's "disorder could 
have started while in the military."  See the December 21, 
2004 letter from Dr. A.K. and J.M.M., M.S.W.  

Finally, the October 2009 VA examiner confirmed the findings 
of those mentioned above by determining after a thorough 
mental examination that the Veteran's "current mental state, 
which is profoundly disturbed, is also consistent with a 
longstanding psychotic disorder . . . ."  The October 2009 
VA examiner also found the Veteran's self-report indicating 
receipt of treatment in the 1970s for his mental illness to 
be credible.  See the October 2009 VA examiner's report, 
page 2.  

Crucially, there is no medical opinion of record 
contradicting the opinions of the medical professionals 
noted above.  Each concluded, in spite of a sparse medical 
history, that the Veteran's current psychiatric disability 
did not develop recently, but likely began years ago, 
approximately when the Veteran was serving on active duty.  
Indeed, no examiner attributed the Veteran's current mental 
illness to any intervening event or experience.  

The Board adds that the Veteran's brother stated that the 
Veteran's emotional status appeared to deteriorate after 
military service.  This lay statement is deemed to be 
credible by the Board and also weighs in the Veteran's 
favor.  See the Veteran's brother's letter dated April 1, 
2007.

Resolving all doubt in favor of the Veteran, the Board 
accordingly finds that the competent evidence suggests that 
the Veteran's current psychiatric disability had its onset 
at the approximate time of the Veteran's active duty service 
in 1973.   Hickson element (3), and therefore all elements, 
are met.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


